
	

113 HR 418 IH: Medicare Fraud Enforcement and Prevention Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 418
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce Medicare waste, fraud, and abuse by providing
		  for enhanced penalties to combat Medicare and Medicaid fraud, for a Medicare
		  data-mining system, for a study on applying biometric technology, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Fraud Enforcement and
			 Prevention Act of 2013.
		2.Enhanced criminal
			 penalties to combat Medicare and Medicaid fraud
			(a)In
			 generalSection 1128B of the
			 Social Security Act (42 U.S.C. 1320a–7b) is amended—
				(1)in subsection (a),
			 by striking $10,000 or imprisoned for not more than one year and
			 inserting $20,000 or imprisoned for not more than two years;
			 and
				(2)in each of
			 subsections (a), (b)(1), (b)(2), (c), and (d), by striking $25,000 or
			 imprisoned for not more than five years and inserting $50,000 or
			 imprisoned for not more than 10 years.
				(b)Illegal
			 distribution of Medicare or Medicaid beneficiary identification or billing
			 privilegesSection 1128B of the Social Security Act (42 U.S.C.
			 1320a–7b) is amended by adding at the end the following new subsection:
				
					(h)Whoever knowingly purchases, sells, or
				unlawfully distributes, or arranges for the purchase, sale, or unlawful
				distribution of two or more Medicare or Medicaid beneficiary identification
				numbers or billing privileges under title XVIII or title XIX shall be
				imprisoned for not more than 10 years or fined under title 18, United States
				Code (or, if greater, an amount equal to the monetary loss to the Federal and
				any State government as a result of such acts), or
				both.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to acts
			 committed on or after the date of the enactment of this Act.
			3.Enhanced civil
			 authorities to combat Medicare and Medicaid fraud
			(a)Civil monetary
			 penalties law alignment and other changes
				(1)Section 1128A(a) of the Social Security Act
			 (42 U.S.C. 1320a–7a(a)) is amended—
					(A)in paragraph (1),
			 by striking to an officer, employee, or agent of the United States, or
			 of any department or agency thereof, or of any State agency (as defined in
			 subsection (i)(1)),;
					(B)by inserting after paragraph (10), as added
			 by section 6402(d)(2) of the Patient Protection and Affordable Care Act (Public
			 Law 111–148) the following new paragraphs:
						
							(11)conspires to commit a violation of this
				section; or
							(12)knowingly makes, uses, or causes to be made
				or used, a false record or statement material to an obligation to pay or
				transmit money or property to a Federal health care program, or knowingly
				conceals or knowingly and improperly avoids or decreases an obligation to pay
				or transmit money or property to a Federal health care
				program;
							;
				
					(C)in the first sentence—
						(i)by
			 striking or in cases under paragraph (9) and inserting in
			 cases under paragraph (9); and
						(ii)by
			 striking fact) and inserting fact), in cases under
			 paragraph (11), $50,000 for any violation described in this section committed
			 in furtherance of the conspiracy involved, and in cases under paragraph (12),
			 $50,000 for each false record or statement, or concealment, avoidance, or
			 decrease; and
						(D)in the second
			 sentence, by striking material fact). and inserting
			 material fact); or in cases under paragraph (11), an assessment of not
			 more than 3 times the total amount that would otherwise apply for any violation
			 described in this section committed in furtherance of the conspiracy involved;
			 or in cases under paragraph (12), an assessment of not more than 3 times the
			 total amount of the obligation to which the false record or statement was
			 material or that was avoided or decreased..
					(2)Section
			 1128A(c)(1) of the Social Security Act (42 U.S.C. 1320a–7a(c)(1)) is amended by
			 striking six years and inserting 10 years.
				(3)Section 1128A(i)
			 of the Social Security Act (42 U.S.C. 1320a–7a(i)) is amended—
					(A)by amending
			 paragraph (2) to read as follows:
						
							(2)The term claim means any
				application, request, or demand, whether under contract, or otherwise, for
				money or property for items and services under a Federal health care program
				(as defined in section 1128B(f)), whether or not the United States or a State
				agency has title to the money or property, that—
								(A)is presented or
				caused to be presented to an officer, employee, or agent of the United States,
				or of any department or agency thereof, or of any State agency (as defined in
				subsection (i)(1)); or
								(B)is made to a contractor, grantee, or other
				recipient if the money or property is to be spent or used on the Federal health
				care program’s behalf or to advance a Federal health care program interest, and
				if the Federal health care program—
									(i)provides or has
				provided any portion of the money or property requested or demanded; or
									(ii)will reimburse
				such contractor, grantee, or other recipient for any portion of the money or
				property which is requested or
				demanded.
									;
					(B)by amending
			 paragraph (3) to read as follows:
						
							(3)The term item or service
				means, without limitation, any medical, social, management, administrative, or
				other item or service used in connection with or directly or indirectly related
				to a Federal health care
				program.
							;
					(C)in paragraph
			 (7)—
						(i)by
			 striking term should know means and inserting
			 terms knowing, knowingly, and should
			 know mean;
						(ii)by
			 redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C),
			 respectively;
						(iii)by
			 inserting before subparagraph (B), as redesignated by clause (ii), the
			 following new subparagraph:
							
								(A)has actual knowledge of the
				information;
								;
				and
						(iv)in
			 the matter following subparagraph (C), as redesignated by clause (ii)—
							(I)by inserting
			 require after and; and
							(II)by striking
			 is required; and
							(D)by adding at the
			 end the following new paragraphs:
						
							(8)The term obligation means an
				established duty, whether or not fixed, arising from an express or implied
				contractual, grantor-grantee, or licensor licensee relationship, from a
				fee-based or similar relationship, from statute or regulation, or from the
				retention of any overpayment.
							(9)The term
				material means having a natural tendency to influence, or be
				capable of influencing, the payment or receipt of money or
				property.
							.
					(b)Exclusion of
			 responsible corporate officialsSection 1128(b) of the Social Security Act
			 (42 U.S.C. 1320a–7(b)) is amended by striking clauses (i) and (ii) of paragraph
			 (15)(A) and inserting the following:
				
					(i)who has or had a direct or indirect
				ownership or control interest in a sanctioned entity at the time of and who
				knew or should have known (as defined in section 1128(i)(7)) of any of the
				conduct that formed a basis for the conviction or exclusion described in
				subparagraph (B); or
					(ii)who is or was an
				officer or managing employee (as defined in section 1126(b)) of such an entity
				at the time of any of the conduct that formed a basis for the conviction or
				exclusion so
				described.
					.
			(c)Payment
			 suspensionsSubsection (o)(1) of section 1862 of the Social
			 Security Act (42 U.S.C. 1395y) is amended by striking may and
			 inserting shall.
			(d)Civil monetary
			 penalties for false statements or delaying inspectionsParagraph
			 (9) of section 1128A(a) of the Social Security Act (42 U.S.C. 1320a–7a(a)) is
			 amended by inserting or to timely provide information in response to a
			 request authorized by section 1128J(b), after
			 regulations),.
			4.Enhanced
			 screening, Medicare data-mining system; biometric technology study
			(a)Enhanced
			 screeningSection
			 1866(j)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)(ii)) is
			 amended by striking may and inserting
			 shall.
			(b)Access to Real
			 Time Claims and Payment DataSection 1128J(a)(2) of the Social Security
			 Act is amended—
				(1)by inserting
			 including real time claims and payment data, after access
			 to claims and payment data; and
				(2)by adding at the
			 end the following sentence: In carrying out this section, the Inspector
			 General of the Department of Health and Human Services, in consultation with
			 the Attorney General, shall implement mechanisms for the sharing of information
			 about suspected fraud relating to the Federal health care programs under titles
			 XVIII, XIX, and XXI with other appropriate law enforcement
			 officials..
				(c)Study on use of
			 biometric technology
				(1)In
			 generalThe Secretary of Health and Human Services shall provide
			 for a study that analyzes the feasibility and benefits in reducing waste,
			 fraud, and abuse of carrying out a program (in this subsection referred to as a
			 biometric technology program) that implements biometric technology
			 to ensure that individuals entitled to benefits under part A of title XVIII of
			 the Social Security Act or enrolled under part B of such title are physically
			 present at the time and place of receipt of certain items and services
			 (specified by the Secretary) for which payment may be made under such title.
			 Such a program may provide for financial incentives to encourage voluntary
			 participation of providers of services (as defined in section 1861(u) of such
			 Act) and suppliers (as defined in section 1861(d) of such Act).
				(2)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall submit to the Congress a report on the study conducted under paragraph
			 (1). Such report shall include an analysis of the likely effectiveness of a
			 biometric technology program on reducing waste, fraud, and abuse under the
			 Medicare program and may include recommendations with regard to whether such a
			 program, on a pilot or other basis, should be implemented.
				
